Citation Nr: 9923571	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  98-18 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona



THE ISSUES

1.  Entitlement to service connection for bronchial asthma.  

2.  Entitlement to service connection for claimed headaches.  

3.  Entitlement to service connection for a claimed low back 
disorder.  

4.  Entitlement to service connection for a claimed neck 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from January 1951 to 
August 1951.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from September 1995 and May 1998 decisions of the RO.  

In September 1995, the RO, in part, denied service connection 
for headaches and back disability.  In October 1995, the 
veteran submitted a Notice of Disagreement.  A statement of 
the case was not issued.  In May 1998, the RO denied the 
veteran's claims of service connection for the issues 
currently on appeal.  A Notice of Disagreement was submitted 
in October 1998 and, in November 1998, a statement of the 
case was issued.  The veteran subsequently perfected his 
appeal in a timely manner.  

(The issues of service connection for headaches, low back 
disability and neck disability are the subjects of the Remand 
portion of this document.)  




FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  The veteran has presented a claim of service connection 
for bronchial asthma which is plausible.  



CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for bronchial asthma.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §  
3.303 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

A careful review of the service medical records shows that, 
on entrance examination in January 1951, the veteran's lungs 
and chest were reported to be clinically normal.  The veteran 
indicated that he had had asthma.  On discharge examination 
in August 1951, his lungs and chest were reported to be 
clinically normal.  The examiner reported that the veteran 
had had moderate asthma year round since childhood.  

On VA examination in March 1995, the veteran was diagnosed, 
in part, with asthma.  

Received in May 1996 was a statement from the veteran.  The 
veteran reported that he had been hospitalized for asthma and 
had been treated with medication in service.  He indicated 
that there were no medical reports of record that related to 
this incident.  

Received in October 1997 was a letter, dated in October 1951, 
from a friend of the veteran that was sent to the RO.  The 
letter indicated that the veteran had had asthma as a child.  

During a hearing before this Member of the Board in May 1999, 
the veteran reported that he had had asthma as a child, but 
had never been hospitalized.  He reported that he had been 
hospitalized in service for asthma during basic training and 
that he could not control it as he had before he entered 
service.  


II.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1998).  That an injury or disease 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (1998).  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

The threshold question to be answered is whether the veteran 
has presented a well-grounded (i.e., plausible) claim.  If he 
has not, the claim must fail and there is no further duty to 
assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  

In order to show that a claim for service connection is well 
grounded, there must be competent evidence of (1) a 
disability (a medical diagnosis); (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus between the in-service injury or 
disease and the demonstrated disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Although the claim 
need not be conclusive, it must be accompanied by evidence, 
not just allegations, in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
demonstrated disability to disease or injury in a period of 
military service or to an already service-connected 
disability.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Montgomery v. Brown, 4 Vet. App. 
343 (1993).  Disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (1998).  Evidence 
submitted in support of the claim is presumed to be true for 
purposes of determining whether it is well grounded.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

The veteran contends, in essence, that he has bronchial 
asthma due to disease or injury incurred in or aggravated by 
service.  

The service medical record shows that, on discharge 
examination in August 1951, the veteran was reported to have 
had moderate asthma year round since childhood.  

On VA examination in March 1995, the veteran was diagnosed 
with having asthma.  

In May 1996, the veteran reported that he had been 
hospitalized in service for asthma but that there were no 
medical reports of record relating to this incident.  During 
his hearing in May 1999, he also indicated that had not been 
able to control his asthma as well following his entry into 
service.  

The Board finds that, in light of this evidence, the 
veteran's claim is plausible and capable of substantiation 
and, thus, well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1999).  



ORDER

As a well-grounded claim of service connection for bronchial 
asthma has been submitted, the appeal is allowed to this 
extent, subject to further action as discussed hereinbelow.  



REMAND

Because the claim of service connection for bronchial asthma 
is well grounded, VA has a duty to assist the veteran in the 
development of facts pertaining to this claim.  38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999).  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that the duty to assist 
the claimant in obtaining and developing facts and evidence 
to support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

In regard to the issues of service connection for residuals 
of an injury in service when he slipped and hit the back of 
his head, including headaches, low back disability and neck 
disability, the Board notes that, where a claim is not well 
grounded, VA does not have a statutory duty to assist a 
veteran in developing facts pertinent to the claim.  While VA 
may be obligated under 38 U.S.C.A. § 5103(a) (West 1991 & 
Supp. 1999) to advise a veteran of evidence needed to 
complete an application for a claim, this obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of VA has advised the veteran of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the Board finds that the RO must inform the 
veteran of his obligation to submit all medical evidence 
which tends to support his claims of service connection.  It 
is pertinent to note in this regard that there is presently 
no medical evidence of record demonstrating that the veteran 
currently has headaches or a back or neck disability due to 
disease or injury incurred in or aggravated by service.  

In addition, during a hearing before this Member of the Board 
in May 1999, the veteran reported that he had been service 
connected for asthma and other disabilities after filing a 
claim in October 1951 with the RO in Buffalo, New York, but 
that these records were missing and not of record.  Thus, 
further action must be taken by the RO to determine whether 
adjudication records relating to the veteran's claims are 
available from the Buffalo RO as indicated by the veteran.  

Consequently, to ensure that all evidence potentially 
relevant to the claims is obtained and to ensure full 
compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names, addresses, and approximate 
dates of treatment of all health care 
providers, VA and private, who rendered 
the veteran medical attention for asthma 
and residuals of injury, to include 
headaches, back disability and neck 
disability since service.  The veteran 
also should be instructed to submit all 
medical evidence which supports his 
assertions that he is suffering from 
headache, low back and neck disability 
due to disease or injury in service.  
When the veteran responds and provides 
any necessary authorizations, the RO 
should obtain copies of all treatment 
records from the named health care 
providers that are not currently of 
record.  All records obtained should be 
associated with the claims folder.  

2.  The RO should take appropriate steps 
to determine whether adjudication records 
are available from the RO in Buffalo, New 
York in regard to the veteran's claims.  
Any records obtained should be associated 
with the claims folder.  

3.  The RO should schedule the veteran 
for a VA pulmonary examination to 
determine the nature and likely etiology 
of his bronchial asthma.  All indicated 
testing should be accomplished, and the 
claims folder should be reviewed by the 
examiner prior to the examination.  Based 
on his/her review of the case, it is 
requested that the examiner express an 
opinion as to the medical probability 
that the veteran is currently suffering 
from bronchial asthma due to disease or 
injury incurred in or aggravated by 
service.  Specifically, the examiner 
should express an opinion as to the 
medical probability that any pre-existing 
bronchial asthma underwent an increase in 
severity beyond natural progression 
during service.  The examination report 
should reflect review of the pertinent 
material in the claims folder and include 
the factors upon which the opinions are 
based.  

4.  Upon completion of the development 
requested hereinabove, the RO should 
again review the veteran's claims.  This 
should include determining whether well-
grounded claims of service connection for 
headaches, a low back disorder and a neck 
disorder have been presented.  All 
indicated development should be 
undertaken in this regard.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to obtain additional information concerning 
the case.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the case.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals






